Exhibit 10.11

MFA MORTGAGE INVESTMENTS, INC.
2004 EQUITY COMPENSATION PLAN

Form of Restricted Stock Award Agreement

AGREEMENT by and between MFA Mortgage Investments, Inc., a Maryland corporation
(the “Company”), and ________________ (the “Grantee”), dated as of the _______
day of _________, __________ (the “Effective Date”).


WHEREAS, the Company maintains the 2004 Equity Compensation Plan (the “Plan”)
(capitalized terms used but not otherwise defined herein shall have the
respective meanings ascribed thereto by the Plan);


          WHEREAS, the Grantee is _________ of a Participating Company; and


WHEREAS, in accordance with the Plan, the Committee has determined that it is in
the best interests of the Company and its stockholders to grant Restricted Stock
to the Grantee subject to the terms and conditions set forth below.


NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:


          1. Grant of Restricted Stock.


The Company hereby grants the Grantee _________ Shares of Restricted Stock of
the Company, subject to the following terms and conditions and subject to the
provisions of the Plan. The Plan is incorporated herein by reference as though
set forth herein in its entirety.


          2. Restrictions and Conditions.


The Restricted Stock awarded pursuant to this Agreement and the Plan shall be
subject to the following restrictions and conditions:


 

(i) Subject to clauses (iii) and (iv) below, the period of restriction with
respect to Shares granted hereunder (the “Restriction Period”) shall begin on
the date hereof and lapse on the following schedule:



 

--------------------------------------------------------------------------------

       

--------------------------------------------------------------------------------

         

--------------------------------------------------------------------------------

 


 

For purposes of the Plan and this Agreement, Shares with respect to which the
Restriction Period has lapsed shall be vested. Notwithstanding the foregoing,
the Restriction Period with respect to such Shares shall only lapse as to whole
Shares. Subject to the provisions of the Plan and this Agreement, during the
Restriction Period, the Grantee shall not be permitted voluntarily or
involuntarily to sell, transfer, pledge, anticipate, alienate, encumber or
assign Shares of Restricted Stock awarded under the Plan (or have such Shares
attached or garnished).



 

(ii) Except as provided in the foregoing clause (i), below in this clause (ii)
or in the Plan, the Grantee shall have, in respect of the Shares of Restricted
Stock, all of the rights of a stockholder of the Company, including the right to
vote the Shares; provided, however, that cash dividends on such Shares shall,
unless otherwise provided by the Committee in this Agreement, be held by the



44

--------------------------------------------------------------------------------

 

 

Company (unsegregated as a part of its general assets) until the Restriction
Period lapses (and forfeited if the underlying Shares are forfeited), and paid
over to the Grantee as soon as practicable after the Restriction Period lapses
(if not forfeited). Certificates for Shares (not subject to restrictions) shall
be delivered to the Grantee promptly after, and only after, such Shares have
vested (i.e., the Restriction Period shall lapse with respect thereto) without
forfeiture in respect of such Shares.



 

(iii) Subject to clause (iv) below, upon the Grantee’s Termination of Service
for Cause or by the Grantee’s termination for any reason other than his or her
death, Retirement or Disability, during the Restriction Period, then all Shares
still subject to restriction shall thereupon, and with no further action, be
forfeited by the Grantee.



 

(iv) In the event the Grantee’s has a Termination of Service on account of
death, Disability or Retirement or on account of Termination of Service by the
Company for any reason other than for Cause, during the Restriction Period, then
restrictions under the Plan will immediately lapse on all Restricted Stock.



          3. Miscellaneous.


(a)  

THIS AGREEMENT SHALL BE GOVERNED BY THE LAWS OF THE STATE OF MARYLAND, WITHOUT
REFERENCE TO PRINCIPLES OF CONFLICT OF LAWS. The captions of this Agreement are
not part of the provisions hereof and shall have no force or effect. This
Agreement may not be amended or modified except by a written agreement executed
by the parties hereto or their respective successors and legal representatives.
The invalidity or unenforceability of any provision of this Agreement shall not
affect the validity or enforceability of any other provision of this Agreement.



(b)  

The Committee shall have the power to construe and interpret this Agreement, and
to establish, amend and revoke rules and regulations for administration of the
Plan. In this connection, the Committee may correct any defect or supply any
omission, or reconcile any inconsistency in the Plan, in this Agreement, or in
any related agreements, in the manner and to the extent it shall deem necessary
or expedient to make the Plan fully effective. All decisions and determinations
by the Committee in the exercise of this power shall be final and binding upon
the Company and the Grantee. Notwithstanding the foregoing, the Committee shall
not take any action or make any interpretation with respect to this Agreement or
the Plan that would cause (a) the Plan to not satisfy the requirements for
exemption under Rule 16b-3 under the Exchange Act or (b) any member of the
Committee to be disqualified as a Non-Employee Director under such Rule.



(c)  

All notices hereunder shall be in writing, and if to the Company or the
Committee, shall be delivered to the Board or mailed to its principal office,
addressed to the attention of the Board; and if to the Grantee, shall be
delivered personally or mailed to the Grantee at the address appearing in the
records of the Company. Such addresses may be changed at any time by written
notice to the other party given in accordance with this paragraph 3(c).



(d)  

The failure of the Grantee or the Company to insist upon strict compliance with
any provision of this Agreement or the Plan, or to assert any right the Grantee
or the Company, respectively, may have under this Agreement or the Plan, shall
not be deemed to be a waiver of such provision or right or any other provision
or right of this Agreement or the Plan.



(e)  

Nothing in this Agreement shall confer on any individual any right to continue
in the employ or other service of the Company or any of its Subsidiaries (if
applicable) or interfere in any way with the right of the Company and its
stockholders to terminate the individual’s employment or other service at any
time.



45

--------------------------------------------------------------------------------

 

(f)  

This Agreement (together with the Plan) contains the entire agreement between
the parties with respect to the subject matter hereof and supersedes all prior
agreements, written or oral, with respect thereto.



IN WITNESS WHEREOF, the Company and the Grantee have executed this Agreement as
of the day and year first above written. MFA MORTGAGE INVESTMENTS, INC.


  MFA MORTGAGE INVESTMENTS, INC.         By: 
                                                Name:  
                                                Title:  
                                                     
                                                                          
 
Grantee


46

--------------------------------------------------------------------------------